Order entered November 24, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00980-CV

                               JENNIFER PARSLEY, Appellant

                                                V.

                                DAVID MONTALVO, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-05072

                                            ORDER
       We GRANT appellant’s November 20, 2014 unopposed second motion for an extension

of time to file a brief. Appellant shall file her brief by December 9, 2014.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE